[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1905

                   SHARON HUGHES MENDONCA,

                    Plaintiff, Appellant,

                              v.

                    AMY O'BRIEN WINTERSEN,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
                 Cyr, Senior Circuit Judge,
                 and Lipez, Circuit Judge.

   Sharon Hughes Mendonca on brief pro se.
   Robin Aaronson Maher and Segalini & Neville on brief for
appellee.

December 27, 1999

          Per Curiam.   After a thorough review of the record
and the submissions of the parties, we affirm for the reason
stated by the district court in its Order dated July 27, 1999. 
Furthermore, the district court also lacked subject matter
jurisdiction under the Rooker-Feldman doctrine.  See District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476
(1983) ("[A] United States District Court has no authority to
review final judgments of a state court in judicial
proceedings."); Rooker v. Fidelity Trust Co., 263 U.S. 413,
415-16 (1923) (same).
          Affirmed.  1st Cir. Loc. R. 27(c).